DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply filed 9/28/2021. 
Claims 1-16 and 18 are pending.
Previous rejections under 35 USC 103 are maintained and recited below.
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Applicant argues (1) the art of record, Robinson US 2016/0160139, is not enabled. 
Applicant’s argument is not persuasive. First, the cited publication, now an issued patent, is presumed enabled as discussed by applicant. While this presumption is rebuttable, Applicant’s arguments are not persuasive. Each of the factors discussed by applicant are addressed below. First, it is noted that the disclosed process is substantially the same process as claimed in the instant application and hydrodesulphurization, the primary chemical reaction disclosed, is well known in the art.  This discussed factors include: 
Undue Experimentation, Claim Breadth. Listed in the analysis as not a significant factor. Examiner agrees. 
Undue Experimentation, Nature of the Invention. Applicant argues that because the process is a catalytic chemical process, this factor weighs against enablement of the reference. Examiner disagrees. The mere fact that the process is a chemical catalytic process does not touch on the enablement of the specific reference. 
Undue Experimentation, the state of the prior art: Applicant argues this factor is neutral to slightly negative. Given the state of the art of hydroprocessing, including varying feeds, Examiner agrees that this factor is neutral.
 Undue Experimentation, Skill in the Art. Listed in the analysis as a neutral factor. Examiner agrees. 
Undue Experimentation, Level of Predictability. Applicant argues that the level of predictability of heavy hydrocarbon hydrotreatment is low and weighs against enablement in Robinson. Examiner disagrees. Robinson teaches the hydrotreating process with sufficient specificity with respect to the feed properties, detailed catalyst including a list of suitable hydrotreating catalyst described in the art (0061), and narrow range of effective hydrotreating conditions (0064), to enable one to perform the process. It is unclear what lacking that renders this hydrotreatment process not enabled.
Undue Experimentation, Amount of Direction. Applicant references (1) the catalyst material in example 1 being too general, example 1 lacking LHSV and hydrogen rate, and listing of broad operation conditions; and (2) the use of “vacuum resid feed stream” in a non-conventional manner. Applicant also argues (3) Figure 1 includes “significant and important process teachings” and that examiner disregards these teachings with no express teaching by Robinson. This is not persuasive. Robinson provides sufficient teaching of the catalyst, including a number of suitable examples listed in referenced patents. Robinson teaches the vacuum residue stream with sufficient specificity as discussed in the arguments section of the previous action. Robinson explicitly teaches that the feed may include or may not include additional feeds. The process is disclosed in the specification and claims as including optional features, some of which are exemplified in the figure, but the references is not limited to the exemplified figure, but for all it teaches, including those embodiments not depicted. 
Undue Experimentation, Number of Result Determinative variables. Applicant argues that result determinative variables render the art inherently unpredictable, including reactor, catalyst selection, and operating conditions. These are all variables that are well known in the art and can be selected by one of ordinary skill in the art, are sufficiently disclosed in the specification, and are the same variables which require selection in the instant application. While only one prophetic examples is given, which 
In view of the factors discussed, Examiner does not find the presumption of enablement is overcome. Each of these factors presented, outside the arguments around the illustrative embodiment figure 1 and example 1, equally apply to the instant application. Robinson teaches hydrotreating a feedstream under a given set of conditions. It is typical to include a range of operating conditions and within the skill of one in the art to design within the conditions based on specific feed treated and products desired. Robinson teaches using a commercial hydrotreating catalyst sufficiently detailed and provides a number of example catalysts. With respect to the feedstream with optional co-feeds, the presence of optional co-feedstreams and examples using such does not negate the teachings of treating the feedstream alone and the lack of an example of a specific embodiment without co-feed does render the process not enabled. 
Applicant further argues, if found enabled, (2) the resid feed of Robinson is not the same as claimed. This argument is not persuasive and was addressed in the previous action. 
Applicant further argues, if found enabled, (3) the feed of Robinson requires a blend because one of the figures shows a blend. Again, this argument was previously presented and addressed in the previous action. Examiner has not dismissed the embodiment presented in the figure, but the art is not limited to specific embodiments therein. The art art clearly teaches that the additional feed streams are optional additions to the feed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2016/0160139) in view of Levy (US 2003/0094400).
With respect to claims 1, 2, 4-11, 13-16, and 18, Robinson teaches a process for reducing sulfur, i.e. an environmental contaminant, in marine bunker fuel oil (abstract; 0010). 
Robinson teaches wherein the low sulfur marine bunker fuel product has the following properties: at most 5000 or at most 1000 ppm sulfur, a kinematic viscosity of about at 50 C of about 20-400 cSt, a density at 15C of about 800-1000 kg/m3, a pour point from about 20-35 C (0011), a flash point of at least 60 C, a total sediment of at most about 0.1 wt% (0021), a CCAI of 880 or less (0020). Robinson is silent regarding the maximum allowable microcarbon residue, vanadium, or aluminum plus silicon, but does provide an example product having about 4.99% microcarbon residue, 4 mg/kg V, and 8 mg/kg Al+ Si (Table 4), each falling below a maximum of the claimed ranges. 
Robinson does not expressly teach separating the effluent into a liquid and a gaseous stream and recovering the liquid. However, separation of hydrodesulfurized effluent to remove a gaseous stream comprising at least hydrogen, hydrogen sulfide, and light 
Robinson is silent regarding subjecting contacting the hydrodesulphurization reaction feed or product with a oxidizing agent selected from the group consisting of a gaseous oxidant, an organic oxidant, an inorganic oxidant, a bio-oxidant or combination thereof, under oxidative desulfurizing conditions, including contacting hydrocarbon with the oxidizing agent to form stream containing oxidized sulfur compounds, separating the oxidized sulfur compounds using a process selected from the group consisting of: thermal decomposition, polar solvent extraction, aqueous caustic wash; selective absorption onto solid absorptive materials and combinations thereof.
However, Levy teaches that conventional hydrodesulphurization processes do not remove certain organic sulfur compounds and that a feed may be treated by an oxidation step in addition to hydrodesulphurization to remove these additional organic sulfurs (0012). Levy teaches a hydrocarbon stream, which may be a vacuum residue (0034; 0044), is contacted with a sufficient amount of any oxidizing agent in any known process, such as e.g. acetic acid/hydrogen peroxide, organic peracid/metal catalyst, peroxometal, etc. (0030; claim 2) to oxidize the organic sulfur compounds in the feed (claim 1).  The oxidized organic sulfur compounds may be extracted from the hydrocarbon stream into e.g. the aqueous oxidizing solution and separated from the hydrocarbon prior to hydrodesulphurization (claim 2). Levy teaches wherein the hydrodesulphurization may occur on the entire stream to reduce the sulfur content and then subject to oxidation to remove any sulfur compounds not affected by hydrodesulphurization (0014). In this case the effluent from the oxidation reaction may undergo separation (0014). Alternatively, Levy teaches wherein the hydrodesulphurization may occur after oxidation (0013). In such case, the entire stream may be passed to the hydrodesulphurization reaction or oxidized sulfur may be removed such as with the oxidant, and 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to subject the vacuum residue/ marine fuel oil in the process of Robinson to treatment with an oxidizing agent under oxidative desulfurizing conditions as taught in Levy before or after the hydrodesulphurization reaction for the benefit of removing additional sulfur compounds not affected by the hydrodesulphurization reaction and producing a low sulfur marine fuel.
With respect to the methods of determining properties (e.g. ISO 3104) referenced in the claims, it is expected that where the value is taught in the art it is done by an appropriate method that would achieve substantially the same results. Further, such parentheticals are not given patentable weight.
With respect to claims 3 and 12, Robinson is silent regarding the properties of the feed, but teaches treating the same type feeds. It is expected that an untreated vacuum residue will have properties falling within the ranges claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771